NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD RICHARD CHILDS II,                       No. 19-15423

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00316-KJD-VCF

 v.
                                                MEMORANDUM*
BOYD GAMING CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Donald Richard Childs II appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1981 action alleging racial discrimination. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s dismissal under Federal Rule of Civil Procedure 41(b). Ferdik v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Childs’s action

with prejudice because Childs failed to comply with the district court’s order to file

an amended complaint, and failed to oppose defendant’s motion to dismiss under

Rule 41(b). See id. at 1260-63 (setting forth factors for determining whether a pro

se action should be dismissed under Rule 41(b) and requiring “a definite and firm

conviction” that the district court “committed a clear error of judgment” in order to

overturn such a dismissal (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Childs’s Rule

60(b)(6) motion because Childs failed to demonstrate any basis for relief. See

Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100, 1102-03 (9th Cir.

2006) (setting forth standard of review, discussing required showing for Rule

60(b)(6) relief, and explaining that relief may be granted “only where

extraordinary circumstances” are present (citations and internal quotation marks

omitted)).

      AFFIRMED.




                                          2                                    19-15423